6/17/2021   Case 4:20-cv-00468-ALM Document Yahoo
                                            13-1MailFiled   06/21/21
                                                     - Re: TTP v. DOJ (468)Page 1 of 2 PageID #: 60




     Re: TTP v. DOJ (468)

     From: Ty Clevenger (tyclevenger@yahoo.com)

     To:    Andrea.Parker@usdoj.gov

     Date: Tuesday, November 10, 2020, 12:04 PM EST



     Sounds good. Thanks.


      On Tuesday, November 10, 2020, 12:01:45 PM EST, Parker, Andrea (USATXE) <andrea.parker@usdoj.gov> wrote:



      How about if I ask them to generate the summaries from newest to oldest. When we hit the year 2000, I’ll provide
      you what we have so far, and we can go from there?




      From: Ty Clevenger <tyclevenger@yahoo.com>
      Sent: Tuesday, November 10, 2020 10:57 AM
      To: Parker, Andrea (USATXE) <AParker@usa.doj.gov>
      Subject: Re: TTP v. DOJ (468)



      The letter looks good, so please file. Re: narrowing the request, I'm more interested in matters that
      occurred after 2000, but it's hard for me to narrow the search beyond that. This is a quasi-academic
      request, so we're trying to get as much data as possible.




      On Tuesday, November 10, 2020, 11:23:00 AM EST, Parker, Andrea (USATXE) < andrea.parker@usdoj.gov>
      wrote:




      Ty,



      Attached please find a similar letter to the court concerning the status of this case. Please review and let me know
      if you are agreeable to submitting this to the court in lieu of a JCR and scheduling order.



      Also, I have relayed your willingness to accept case summaries as an interim step. The agency responded as
      follows:



      “We will proceed with processing the case summaries as an interim step. One follow up question – since Mr.
      Clevenger noted that TTP may not want to see all or most of the responsive case files, are there any insights he


                                                                                                                             1/2
6/17/2021   Case 4:20-cv-00468-ALM Document Yahoo
                                            13-1MailFiled   06/21/21
                                                     - Re: TTP v. DOJ (468)Page 2 of 2 PageID #: 61


      could provide now that would clarify which matters he is interested in (i.e., matters occurring after the year 2000,
      matters occurring in certain regions of the country, matters that were prosecuted as opposed to merely
      investigated)?”



      If you have any clarification that would potentially narrow the scope and expedite processing, please let me know.



      Thanks,



      Andrea Parker
      Assistant United States Attorney
      Eastern District of Texas
      350 Magnolia, Suite 150
      Beaumont, Texas 77701
      409-839-2538 Main
      409-981-7938 Direct
      andrea.parker@usdoj.gov




                                                                                                                             2/2
